DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “wherein the second metal plate comprises a steel plate, a copper plate, a nickel plate, or any other suitable metal plate with a thickness less than the thickness of the first metal plate”.  It is unclear if only the “other suitable metal plate” has the less thickness or if 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-8, 11, 12, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kou et al. (US 2014/0134449 A1) in view of Peel et al. “Dissimilar Friction Stir Welds in AA5083-AA6082. Part I: Process Parameter Effects on Thermal History and Weld Properties” and Sall et al. (US 2012/0153007 A1).
Regarding claim 1, Kou teaches: 
A method of friction stir welding (FSW) comprising: 
positioning a first metal plate [first Al alloy piece (20); 0041] adjacent a second metal plate [second Mg alloy piece (10) wherein the pieces are overlapped with each other; 0041 and figure 4], wherein the second metal plate comprises a steel plate, a copper plate, a nickel plate, or any other suitable metal plate with a thickness less than the thickness of the first metal plate [0041]; 
tilting the friction stir welding tool at a desired angle from a vertical axis, wherein the desired angle is between 1-5° [3 degrees; 0044]; 
[see figure 4]; and 
traversing the friction stir welding tool along a weld path of the first metal plate [0045].
Kou does not teach: 
wherein the first metal plate is an aluminum plate with a thickness of between approximately 5 mm and approximately 10 mm; 
rotating a friction stir welding tool at an initial rotational speed of between approximately 50 RPM and approximately 150 RPM; 
an initial axial load of between approximately 7 kN and approximately 15 kN;
increasing the initial rotational speed of the friction stir welding tool to a second rotational speed, wherein the second rotational speed is between approximately 400 RPM and approximately 600 RPM; and
increasing the initial axial load of the friction stir welding tool to a second axial load of between approximately 15 kN and approximately 25 kN.
Concerning the welding parameters:
In general, it is extremely well-known in the art that changes in the nominal weld control parameters, such as the tool rotation direction, plunge depth, pin length, travel speed, tool plunge force, and tool rotation rate, will affect the quality of the weld and also the effective measured properties.
Peel teaches FSW of aluminum 3mm sheets wherein the RPM was from 280-840 and the down force was from 13-20kN; pages 2184-2185.

Concerning the initial welding parameters: 
Sall teaches the extreme torque of the traditional plunge will cause an undesirably high load for the FSW machine, which in worst case may damage the machine or the FSW tool; 0004.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to lower the plunge force and RPM, to those claimed, in order to prevent damage to the tool or machine by reducing the torque, minus any unexpected results.
Regarding claims 3 and 4, Kou does not teach: 
wherein the plunge depth is between approximately 0.05 mm and approximately 0.12 mm or between approximately 0.05 mm and approximately 0.07 mm.
However, Kou does teach that the higher peak temperatures occur with a longer pin and thus a decrease in weld strength; 0102 and figure 18.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to limit the plunge depth of the pin, to that claimed, in order to reduce heat input, minus any unexpected results.  
Regarding claim 6, Kou does not teach: 

However Kou does teach using a travel speed of 38 mm/min and higher, 0125.
Peel teaches using a travel speed of 100-300 mm/min; page 2184.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the claimed parameters in order to optimize the FSW process for the materials at hand, minus any unexpected results.
Regarding claim 7, Kou does not teach: 
wherein the friction stir welding tool traverses the weld path for a distance between approximately 50 mm and approximately 1000 mm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the welds any length in order to produce the desired weldment, minus any unexpected results.
Regarding claim 8, Kou teaches: 
wherein the tip of the friction stir welding tool penetrates the first metal plate at a distance between approximately 10 mm and approximately 25 mm away from an edge of the first metal plate [19 mm from the edge; 0066].
Regarding claims 11 and 12, Kou does not teach: 
reducing the thickness of at least the first metal plate or the second metal plate along at least a portion of the weld path before applying the initial axial load; or 
wherein between approximately 0.05 mm and approximately 0.5 mm of the thickness of at least the first metal plate or the second metal plate is reduced.

Regarding claim 15, Kou does not teach: 
wherein a portion of the first metal plate overlaps with a portion of the second metal plate by a distance between approximately 1 mm and approximately 25 mm.
However, Kou does teach an overlap of 38 mm; 0060.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to overlap any amount, including that claimed, in order to produce a weldment having the desired dimensions, minus any unexpected results.
Regarding claim 18, Kou teaches: 
further comprising clamping an edge of the first metal plate or the second metal plate to prevent movement of the first metal plate or second metal plate when applying the axial load [clamps (60) are used to clamp the edges; 0044 and figure 3].
Regarding claim 19, Kou teaches: 
preparing a first face of the first metal plate or a second face of a second metal plate by cleaning the first face or the second face [0060].
Regarding claim 20, Kou does not teach: 
wherein the first face or the second face is cleaned by an abrasive pad or a solvent.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use grinding/sanding pads or pickling chemicals to remove oxides prior to welding. 
Claims 2, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kou et al. (US 2014/0134449 A1) in view of Peel et al. “Dissimilar Friction Stir Welds in AA5083-AA6082. Part I: Process Parameter Effects on Thermal History and Weld Properties” and Sall et al. (US 2012/0153007 A1) as applied to claim 1 above, and further in view of Chen et al. (US 2009/0200359 A1) and Colligan (US 6,516,992 B1).
Regarding claims 2, 9, and 10, Kou does not teach: 
positioning the second metal plate directly on a copper heat sink; and 
traversing at least one cooling nozzle behind the traversing friction stir welding tool to cool the first metal plate, 
wherein: the initial axial load is approximately 7 kN; 
the desired angle is between 2- 3°; 
the initial rotational speed is approximately 100 RPM; 
the second axial load is between approximately 20 kN and approximately 22 kN; and 
the second rotational speed is between approximately 480 RPM and approximately 500 RPM. 
Concerning the welding parameters: 

Concerning the copper heat sink:
Chen teaches using copper anvils while FSW in order to reduce the peak temperature of the workpiece; 0015.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Chen copper anvil concept into Kou in order to reduce the peak temperature of the workpieces. 
Concerning the cooling nozzle:
Colligan teaches using nozzle (50) that trails the FSW tool in order to cool the workpieces and tool; 4:40-60.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Colligan cooling nozzle into Kou in order to cool the weld, workpieces, and tool.  
Regarding claims 9 and 10, the limitations of these claims are meet in the rejection of claim 2 above.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kou et al. (US 2014/0134449 A1) in view of Peel et al. “Dissimilar Friction Stir Welds in AA5083-AA6082. Part I: Process Parameter Effects on Thermal History and Weld Properties” and Sall et al. (US 2012/0153007 A1) as applied to claim 1 above, and further in view of Trapp et al. (US 6,676,004 B1).
Regarding claim 5, Kou teaches: 
[see figure 4];
	Kou does not teach:
wherein the shoulder surface is a concave surface.
Trapp teaches FSW tool (10) for welding Al materials which comprises shoulder (12), shoulder face (16), concave shoulder face (18), and probe (14) extending therefrom; 4:11-16 and figure 1.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kou et al. (US 2014/0134449 A1) in view of Peel et al. “Dissimilar Friction Stir Welds in AA5083-AA6082. Part I: Process Parameter Effects on Thermal History and Weld Properties” and Sall et al. (US 2012/0153007 A1) as applied to claim 1 above, and further in view of TWI “DISTORTION - PREVENTION BY PRE-SETTING, PRE-BENDING OR USE OF RESTRAINT”.
Regarding claims 13 and 14, Kou does not teach: 
wherein the first metal plate has a first plane adjacent to a first face or the second metal plate has a second plane adjacent to a second face and the method further comprises apply a force to the first metal plate or the second metal plate to cause the first face to extend away from the first plane or the second face to extend away from the second plane; or
wherein the first face extends away from the first plane or the second face extends away from the second plane at a distance between approximately 1 mm and approximately 100 mm.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of TWI and pre-bend/offset the workpieces as claimed in order to counter the effects of weld distortion.  
Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kou et al. (US 2014/0134449 A1) in view of Peel et al. “Dissimilar Friction Stir Welds in AA5083-AA6082. Part I: Process Parameter Effects on Thermal History and Weld Properties” and Sall et al. (US 2012/0153007 A1) as applied to claim 1 above, and further in view of Van Aken et al. (US 2005/0087582 A1).
Regarding claims 16 and 17, Kou does not teach: 
bonding the first metal plate and the second metal plate before applying an initial axial load to penetrate the first metal plate; or 
wherein the first metal plate and the second metal plate are bonded using one of welding or adhesives.
Van Aken teaches applying a sealant to the faying surfaces of a lap joint prior to FSW in order to prevent the entry of chemicals, moisture, debris, and other substances, thereby reducing the likelihood of corrosion of the joint or structural members at the interface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Van Aken sealant concept into Kou in order to prevent the entry of chemicals, moisture, debris, and other substances, thereby reducing the likelihood of corrosion of the joint or structural members at the interface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735